Case 1:20-cv-22957-RNS Document 71 Entered on FLSD Docket 04/12/2021 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI-DADE DIVISION


  SCANZ TECHNOLOGIES, INC., fka
  EQUITYFEED CORPORATION, A Canadian
  (Quebec) Corporation,

                         Plaintiff,                          Case No. 20-cv-22957 (RNS/EGT)

                             v.
  JEWMON ENTERPRISES, LLC, et al.,
                         Defendants.


                   DEFENDANTS’ AMENDED NOTICE OF COMPLIANCE

         Defendants JewMon Enterprises, LLC, Timothy Sykes, Millionaire Publishing, LLC,

  Millionaire Media, LLC, StocksToTrade.com, Inc., and Zachary Westphal (collectively,

  “Defendants”) submit this Amended Notice of Compliance pursuant to Magistrate Judge Torres’

  Order Setting Discovery Procedures, identifying the substance of the discovery disputes to be

  heard on April 15 at 10:30 AM [DE 60].

                  DISPUTE #1: PLAINTIFF’S RESPONSE TO INTERROGATORY NO. 1

         On January 15, 2021, Defendants served their (i) First Set of Interrogatories (the

  “Interrogatories”). Interrogatory No. 1 requires Plaintiff to identify with specificity each trade

  secret it believes Defendants have misappropriated. On March 29, 2021, Plaintiff served its

  amended and restated responses to the Interrogatories (the “Amended Responses”). Plaintiff’s

  Amended Response to Interrogatory No. 1 lists 532 features which can be readily seen on

  Plaintiff’s public website and identifies the underlying “architecture” (as broadly defined in the

  Preliminary Statement of the Amended Responses) of each feature as the trade secret. The

  Amended Response to Interrogatory No. 1 does not provide Defendants notice of what specific


                                                  1
Case 1:20-cv-22957-RNS Document 71 Entered on FLSD Docket 04/12/2021 Page 2 of 6




  trade secrets, if any, have allegedly been misappropriated. Plaintiff contends alternatively that (i)

  its response is sufficient, or (ii) Plaintiff cannot identify the trade secrets at issue until Plaintiff

  takes discovery of Defendants’ competing website.

                   DISPUTE #2: PLAINTIFF’S TOTAL FAILURE TO PRODUCE EMAIL

          On January 15, 2021, Defendants served their First Set of Requests for Production of

  Documents (the “RFPs”). Plaintiff served its initial production and supplemental production in

  response to Defendants’ RFPs on March 15 and March 29, respectively. Plaintiff has not

  produced a single email in this case. Defendants notified Plaintiff, by letter dated March 23,

  2021, that its production was deficient because it failed to include any emails, text messages, or

  other responsive electronic communications. On March 29, 2021, Plaintiff informed Defendants

  (for the first time) that all of Plaintiff’s emails before 2017 are “missing.” Plaintiff claims that

  when Stephan Touizer (Plaintiff’s CEO) attempted to transfer his email from his desktop to a new

  laptop “the process became corrupted. . . and the entirety of all files was corrupted” and that

  “notwithstanding its best attempts, Plaintiff has been unable to restore its data.” During the parties’

  March 31, 2021 telephonic meet and confer, Plaintiff refused to provide any further information

  regarding this subject including (i) the email addresses Plaintiff used prior to 2017, (ii) the

  technical specifics concerning how Plaintiff’s email was stored, (iii) the identity of other users of

  Plaintiff’s corporate email system, (iv) whether the emails may exist on a server or cloud-based

  storage system, (v) the steps Plaintiff took to recover the “missing” emails, or (vi) whether the

  allegedly corrupted email files still exist.

          Plaintiff has also produced no email for the period 2017 to the present. Plaintiff asserts

  simply that no responsive documents exist. During the parties’ March 31, 2021 telephonic meet

  and confer, Plaintiff refused to discuss its collection or search methodology – including whether



                                                     2
Case 1:20-cv-22957-RNS Document 71 Entered on FLSD Docket 04/12/2021 Page 3 of 6




  counsel simply permitted Mr. Touizer to self-select documents for production – on the grounds

  that such information was privileged.

         DISPUTE #3: FAILURE TO PRODUCE “TWEETS” OR OTHER SOCIAL MEDIA POSTS

         Plaintiff has failed to produce any public social media statements, such as “tweets,” (i.e.,

  Twitter postings) in response to Defendants’ RFP No. 28. There is no question such documents

  exist: Defendants identified a number of Plaintiff’s tweets in Defendants’ motion to dismiss, and

  those same tweets are identified with specificity in Defendants’ RFPs. During the parties’ March

  31, 2021 telephonic meet and confer, Plaintiff failed to provide any explanation for why it has not

  produced these materials.

                  DISPUTE #4: PLAINTIFF’S RESPONSE TO INTERROGATORY NO. 2

         Interrogatory No. 2 requires that Plaintiff identify every communication with any

  Defendant concerning the trade secrets identified in the Amended Response to Interrogatory No.

  1, in which Plaintiff informed the recipient that such trade secret information should be considered

  confidential. In response, Plaintiff states that Mr. Touizer “imparted significant trade secret

  information to Timothy Sykes” during “at least five…conversations” between January 2013 and

  April 2015. (Amended Responses at 86). Plaintiff has refused, however, to provide the date of

  any of these conversations, identify which of the 532 alleged trade secrets were discussed during

  each conversation, or disclose what specifically was said about each alleged trade secret.

         Plaintiff also states that Touizer presented “detailed schematics to Mr. Sykes regarding the

  inner-workings of the EquityFeed server-side architectures and compression algorithms” during

  an in-person meeting in Miami and that “[t]he information disclosed through these schematics is

  identical to the information disclosed in each and every one of the schematics produced by Plaintiff

  in this matter responsive to Defendants’ document requests.” (Amended Responses at 86).



                                                   3
Case 1:20-cv-22957-RNS Document 71 Entered on FLSD Docket 04/12/2021 Page 4 of 6




  Plaintiff has refused to state when and where this meeting occurred, and Plaintiff also refuses to

  identify the Bates number of the “schematics produced by Plaintiff” that contain information that

  is “identical” to the schematics Touizer allegedly presented to Sykes.

                               DISPUTE #5: PLAINTIFF’S PRIVILEGE LOG

          Plaintiff served its privilege log on March 29, 2021, which fails to comply with Local Rule

  26.1(e)(2)(B)(ii)(a) because it does not provide “the type of document (e.g., letter or memorandum)

  and, if electronically stored information, the software application used to create it (e.g., MS Word,

  MS Excel).” In addition, to the extent any of the documents listed in the privilege log contain

  attachments, the privilege log is deficient because it fails to separately log those attachments.

  Plaintiff’s position is that its privilege log is complete.

                                LOCAL RULE 7.1(A)(3) CERTIFICATION

          Pursuant to Local Rule 7.1(a)(3)(A), I hereby certify that counsel for the movants have

  conferred with all parties who may be impacted by the relief sought in this application in a good

  faith effort to resolve these issues, but have been unable to do so.


  Dated: April 12, 2021                           Respectfully submitted,

                                                  BERGER SINGERMAN LLP

                                                   /s/ Justin B. Elegant
                                                  Justin B. Elegant
                                                  Florida Bar No. 0134597
                                                  Sabrina T. Zarco
                                                  Florida Bar No. 1025800
                                                  1450 Brickell Avenue, Suite 1900
                                                  Miami, FL 33131
                                                  Phone: (305) 755-9500
                                                  jelegant@bergersingerman.com
                                                  szarco@bergersingerman.com



                                                      4
Case 1:20-cv-22957-RNS Document 71 Entered on FLSD Docket 04/12/2021 Page 5 of 6




                                     ALSTON & BIRD LLP

                                     Brett D. Jaffe (admitted pro hac vice)
                                     Steven R. Campbell (admitted pro hac vice)
                                     Reade W. Seligmann (admitted pro hac vice)
                                     90 Park Avenue
                                     New York, New York 10016-1387
                                     Phone: 212-210-9400
                                     brett.jaffe@alston.com
                                     steven.campbell@alston.com
                                     reade.seligmann@alston.com

                                     David S. Frist (admitted pro hac vice)
                                     One Atlantic Center
                                     1201 West Peachtree Street
                                     Suite 4900
                                     Atlanta, GA 30309-3424
                                     Phone: 404-881-7000
                                     david.frist@alston.com

                                     Attorneys for Defendants Jewmon Enterprises,
                                     LLC, Timothy Sykes, Millionaire Publishing,
                                     LLC, and Millionaire Media, LLC

                                     SQUIRE PATTON BOGGS (US) LLP

                                      /s/ Raúl B. Mañón
                                     Raúl B. Mañón
                                     Florida Bar No. 18847
                                     200 South Biscayne Boulevard, Suite 4700
                                     Miami, FL 33131
                                     Phone: +1 305-577-7000
                                     raul.manon@squirepb.com

                                     Gabriel Colwell (admitted pro hac vice)
                                     555 South Flower Street, 31st Floor
                                     Los Angeles, CA 90071
                                     Phone: +1 213-689-5126
                                     gabriel.colwell@squirepb.com

                                     Joseph A. Meckes (admitted pro hac vice)

                                        5
Case 1:20-cv-22957-RNS Document 71 Entered on FLSD Docket 04/12/2021 Page 6 of 6




                                     275 Battery Street, Suite 2600
                                     San Francisco, CA 94111
                                     Phone: +1 415-954-0201
                                     joseph.meckes@squirepb.com

                                     Attorneys for Defendants StocksToTrade.com,
                                     Inc. and Zachary Westphal




                                        6
